Per curiam:
The first ground of the petition is “that through inadvertence counsel for defendant failed to make clear to* the court their point that while there may be some show of authority for the district magistrate to direct payment to the first clerk of the district court, for which clerk the law provides, there is no recognition by law of a ‘second clerk’ to whom such questionable authority can be delegated.” This point was clearly presented both in the brief and at the oral argument and is decided in the opinion filed. The fourth ground is that the court misunderstood the contention of the defendant as to the specific embezzlement charged and. failed to appreciate that that contention was, not that the defendant could not be convicted at all, but that he could not be convicted upon the facts as charged in tire indictment. The opinion expresses our un*406derstanding that the questions involved, arising upon demurrer, related solely to the facts as charged in the indictment. The second, third and fifth paragraphs of the petition do not state any recognized ground for a rehearing. They are mere assertions that the law is to the contrary of what has been decided. The petition is denied without argument under Rule 5.
J. W. Gathcart, Gity and Goimty Attorney, for the Territory.
Thompson, demons & Wilder for defendant.